Citation Nr: 1710787	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from April 1961 through October 1961, with periods of service in the Reserves thereafter.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


FINDINGS OF FACT

1.  The Veteran's active duty records and records from reserve service tests in 1965 fail to reflect the presence of the claimed disabilities.

2.  The earliest medical evidence of the claimed disability was dated in 2015.

3.  A VA medical examiner concluded the Veteran's hearing loss was not related to military service, and that his tinnitus was related to the non-service connected hearing loss.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).
 
2.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied as the Veteran was provided all of the relevant notice requirements in his April 2015 VA 21-526 EZ Fully Developed Claim form (EZ Claim).  Utilizing the EZ Claim process, the Veteran was informed of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The EZ Claim also explained how disability ratings and effective dates are determined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Accordingly, VA has met its notice requirements.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, post-service private treatment records, and a VA medical opinion and examination pertinent to the issues on appeal.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The Veteran was afforded a VA medical examination in August 2015.  The Board finds that this examination is adequate because the examiner had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Service Connection for Bilateral Hearing Loss and Tinnitus

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Service department audiometric readings prior to January 1, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the August 1965 examination readings in this case have been converted from ASA units to ISO units.

In addition, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


Facts & Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  See September 2012 VA Form 21-526 EZ.  He asserts that these disorders are due to acoustic trauma that occurred during service.  See September 2015 NOD ("During my basic training in 1961...I experienced loud impact noises...training with M1 rifle, rifle grenades, mortars, BAR [Browning Automatic Rifle] and timed explosions...these events caused me ringing in my ears...no ear protection was available or provided by the Army.")  

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  Audiometric testing has demonstrated diagnoses of sensorineural hearing loss in both of the Veteran's ears.  See August 2015 VA examination, see also September 2015 Harbor Audiology report.  Regarding tinnitus, the disorder is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, the Veteran submitted a statement in September 2015 indicating that he had ringing of the ears during and after active service.  See September 2015 NOD ("For over 45 years I continuously bought new hearing aids and was told that my hearing loss and tinnitus was incurable.")  He also submitted a private medical opinion which indicates a finding of bilateral tinnitus.  See September 2015 Harbor Audiology report.  Accordingly, the Board finds that the Veteran currently has bilateral hearing loss and tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or disease.  In the instant case, the Veteran asserts that his audiological diagnoses are due to military noise exposure.  See September 2015 NOD.  Specifically, he contends that as an infantryman, he was exposed to various heavy artillery during active duty, often without hearing protection.  Id.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  The Board notes that the Veteran's DD214 reflects his MOS as "Cook...941.10," a designation not commonly associated with acoustic trauma.  However, the Veteran's military personnel record reflects proficiency in multiple armaments commonly known to create hazardous noise.  See Record of Assignments ("17 JUL 61...ADV INDIV TNG...MOS 941.10), see also Advanced Individual Training Title ("Machine Gun...106 R. Rifle...4.2 Mortar...M.I. Rifle")  As such, it is conceded that the Veteran suffered an in-service injury due to acoustic trauma and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnoses of tinnitus and bilateral hearing loss, as such is shown by the aforementioned August and September 2015 VA and private audiological opinions.  Further, based on the Veteran's statements and military personnel records, it has been conceded that he was exposed to acoustic trauma during service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current audiological disorders and the noise trauma in service.  

There is no documentary evidence that tinnitus or hearing loss was manifested to a compensable degree in the first post-service year.  Whispering voice testing conducted upon the Veteran's entry and discharge from service both reflect perfect scores of "15/15."  See September 1961 Report of Medical Examination.  The medical evidence of record reflects that evidence of a bilateral hearing loss disorder and tinnitus were first documented during an August 2015 VA examination, over 50 years after service.  Such a lengthy interval between service and the initial post-service documentations of the disorders are of themselves a factor against finding of service connection.  Consequently, service connection for bilateral hearing loss and tinnitus on the basis that they became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the hearing loss and tinnitus may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinion offered in the August 2015 VA examination, when the examiner found that the current diagnosis of tinnitus and hearing loss was less likely than not incurred in or caused by service.  The Board affords great probative weight to the August 2015 VA opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Conversely, the September 2015 private opinion only offers a conclusory statement that the Veteran's description of his symptomatology in 1961 was the likely onset of his current hearing loss and tinnitus.  The private physician offered no rationale to support his opinion, including any information as to how he was able to reach that conclusion, nor any discussion of the Veteran's unremarkable contemporaneous medical records.  Moreover, as discussed in the VA examiner's analysis, such a conclusion is unsupported by the contemporaneous medical evidence, including the Veteran's own statement at discharge that he was not suffering any audiological issues.  See October 1961 Report of Medical History.  As such, the Board affords the private opinion little probative value.  

The August 2015 VA examiner noted the Veteran's service record, identifying his normal whispered voice testing during active service in 1961, and "excellent/normal hearing bilaterally" upon audiological testing during Reserve duty in 1965.  See August 2015 VA examination ("SMR review: 10/13/60 & 9/20/61 whispered voice.
8/10/65 (periodic) normal hearing bilaterally as tested through 6KHz.").  The VA examiner opined that based on the contemporaneous audiological testing, the evidence did not demonstrate that the Veteran "acquired a noise induced hearing loss sufficient to draw a nexus to the Veteran's current hearing loss."  In addition, the VA examiner dismissed any "temporary shift in hearing and ringing in the ears" as indicative of future hearing loss.  The VA examiner based this opinion upon a review of medical literature.  See August 2015 VA examination ("Noise and Military Service: Implications for Hearing Loss and Tinnitus... Test Re-test Variability: Stuart Stenstrom Tompkins et al").  Regarding tinnitus, the VA examiner reiterated that while the Veteran's records demonstrated his proximity to noise during service, contemporaneous audiometric testing did not demonstrate any threshold shift.  

Regarding lay evidence, the Board notes that while the Veteran is competent to observe he has decreased hearing acuity and a ringing in his ears and has asserted in his statements that his civilian profession as a financial clerk did not expose him to any acoustic trauma, he is nevertheless not competent, by his own opinion, to relate the loss of hearing acuity and tinnitus to active-duty noise trauma.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity a hearing loss disorder and tinnitus first documented many years after service/exposure to noise trauma therein may be related to such trauma rather than to intervening etiological factors).  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Importantly, the Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet.App. 370 (2002).  However, the Board finds the VA examiner's opinion more compelling with regard to medical causality.  As stated by the VA examiner, the Veteran has tinnitus, but it is as least likely as not a function of the Veteran's hearing loss, which was less than likely due to active duty service.  See August 2015 VA examination.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss and tinnitus and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


